 


117 HRES 504 EH: Providing for consideration of the bill (H.R. 2662) to amend the Inspector General Act of 1978, and for other purposes; providing for consideration of the bill (H.R. 3005) to direct the Joint Committee on the Library to replace the bust of Roger Brooke Taney in the Old Supreme Court Chamber of the United States Capitol with a bust of Thurgood Marshall to be obtained by the Joint Committee on the Library and to remove certain statues from areas of the United States Capitol which are accessible to the public, to remove all statues of individuals who voluntarily served the Confederate States of America from display in the United States Capitol, and for other purposes; providing for consideration of the bill (H.R. 3684) to authorize funds for Federal-aid highways, highway safety programs, and transit programs, and for other purposes; providing for consideration of the resolution (H. Res. 503) Establishing the Select Committee to Investigate the January 6th Attack on the United States Capitol; and for other purposes.
U.S. House of Representatives
2021-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS 
1st Session 
H. RES. 504 
In the House of Representatives, U. S.,

June 29, 2021
 
RESOLUTION 
Providing for consideration of the bill (H.R. 2662) to amend the Inspector General Act of 1978, and for other purposes; providing for consideration of the bill (H.R. 3005) to direct the Joint Committee on the Library to replace the bust of Roger Brooke Taney in the Old Supreme Court Chamber of the United States Capitol with a bust of Thurgood Marshall to be obtained by the Joint Committee on the Library and to remove certain statues from areas of the United States Capitol which are accessible to the public, to remove all statues of individuals who voluntarily served the Confederate States of America from display in the United States Capitol, and for other purposes; providing for consideration of the bill (H.R. 3684) to authorize funds for Federal-aid highways, highway safety programs, and transit programs, and for other purposes; providing for consideration of the resolution (H. Res. 503) Establishing the Select Committee to Investigate the January 6th Attack on the United States Capitol; and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2662) to amend the Inspector General Act of 1978, and for other purposes. All points of order against consideration of the bill are waived. The amendment in the nature of a substitute recommended by the Committee on Oversight and Reform now printed in the bill shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Oversight and Reform or their respective designees; (2) the further amendments described in section 2 of this resolution; (3) the amendments en bloc described in section 3 of this resolution; and (4) one motion to recommit.  2.After debate pursuant to the first section of this resolution, each further amendment printed in part A of the report of the Committee on Rules not earlier considered as part of amendments en bloc pursuant to section 3 of this resolution shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, may be withdrawn by the proponent at any time before the question is put thereon, shall not be subject to amendment, and shall not be subject to a demand for division of the question.  
3.It shall be in order at any time after debate pursuant to the first section of this resolution for the chair of the Committee on Oversight and Reform or her designee to offer amendments en bloc consisting of further amendments printed in part A of the report of the Committee on Rules accompanying this resolution not earlier disposed of. Amendments en bloc offered pursuant to this section shall be considered as read, shall be debatable for 20 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Oversight and Reform or their respective designees, shall not be subject to amendment, and shall not be subject to a demand for division of the question.  4.All points of order against the further amendments printed in part A of the report of the Committee on Rules or amendments en bloc described in section 3 of this resolution are waived.  
5.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3005) to direct the Joint Committee on the Library to replace the bust of Roger Brooke Taney in the Old Supreme Court Chamber of the United States Capitol with a bust of Thurgood Marshall to be obtained by the Joint Committee on the Library and to remove certain statues from areas of the United States Capitol which are accessible to the public, to remove all statues of individuals who voluntarily served the Confederate States of America from display in the United States Capitol, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on House Administration or their respective designees; and (2) one motion to recommit.  6.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 3684) to authorize funds for Federal-aid highways, highway safety programs, and transit programs, and for other purposes. All points of order against consideration of the bill are waived. In lieu of the amendment in the nature of a substitute recommended by the Committee on Transportation and Infrastructure now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 117-8, modified by Rules Committee Print 117–9 and the amendment printed in part B of the report of the Committee on Rules accompanying this resolution, shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) 90 minutes of debate, with 60 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Transportation and Infrastructure or their respective designees and 30 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Energy and Commerce or their respective designees; (2) any further amendments and amendments en bloc provided by subsequent order of the House; and (3) one motion to recommit.  
7.Upon adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 503) Establishing the Select Committee to Investigate the January 6th Attack on the United States Capitol. The resolution shall be considered as read. The previous question shall be considered as ordered on the resolution and preamble to adoption without intervening motion or demand for division of the question except one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Rules or their respective designees.  8. (a)At any time through the legislative day of Thursday, July 1, 2021, the Speaker may entertain motions offered by the Majority Leader or a designee that the House suspend the rules as though under clause 1 of rule XV with respect to multiple measures described in subsection (b), and the Chair shall put the question on any such motion without debate or intervening motion.  
(b)A measure referred to in subsection (a) includes any measure that was the object of a motion to suspend the rules on the legislative day of June 28, 2021, or June 29, 2021, in the form as so offered, on which the yeas and nays were ordered and further proceedings postponed pursuant to clause 8 of rule XX.  (c)Upon the offering of a motion pursuant to subsection (a) concerning multiple measures, the ordering of the yeas and nays on postponed motions to suspend the rules with respect to such measures is vacated to the end that all such motions are considered as withdrawn. 
 
Cheryl L. Johnson,Clerk.
